Per Curiam,
The machinery of the automobile in which the plaintiff below was riding got out of order, and it stopped about midnight on one of the tracks of the defendant company. The night was foggy and very dark. After nearly an hour’s effort to push the automobile off the track, the chauffeur, remembering that a car of the defendant company was about due, went back along the track for some distance for the purpose of stopping it; but, after making all proper efforts to do so, failed. During this time the appellant first got out of the automobile and then went back into it. She admitted that she knew it was still upon the street railway track. While in it the car of the defendant, which the appellant’s chauffeur tried to stop, struck the automobile, and she was injured. A clearer case of contributory negligence is not to be well imagined, and the learned court below correctly so concluded in ordering judgment to be entered for the defendant, non obstante veredicto.
Judgment affirmed.